Citation Nr: 1222828	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Propriety of an initial 10 percent evaluation assigned for migraine headaches prior to November 30, 2010.

2.  Propriety of a 30 percent evaluation assigned for migraine headaches from November 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for migraine headaches, effective from January 29, 2003 (i.e., the date on which she successfully reopened her claim for VA compensation for this disability).  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for her service-connected headaches for separate periods of time, from January 29, 2003, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, during the course of this appeal, an August 2011 rating decision assigned an increased rating to 30 percent for the Veteran's migraine headaches, effective November 30, 2010.  The issues before the Board are thusly characterized as propriety of an initial 10 percent evaluation assigned for migraine headaches prior to November 30, 2010, and propriety of a 30 percent evaluation assigned for migraine headaches from November 30, 2010.

In August 2009 and October 2010, the Board remanded the case to the RO via the Appeals Management Center in Washington, D.C., for additional evidentiary and procedural development, including for the agency of original jurisdiction to consider in the first instance the applicability of revisions to 38 C.F.R. § 4.124a, Diagnostic Code 8045, which were implemented by VA during the pendency of the claim on October 23, 2008.  Following this latest development, the case was returned to the Board in October 2011 and the Veteran now continues her appeal. 

In correspondence received by VA in December 2008, the Veteran raised a claim of entitlement to a total rating for individual unemployability due to service connected disability (TDIU).  As this matter has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ) and is not inextricably intertwined with the issue presently on appeal, the Board does not have jurisdiction over the TDIU claim and therefore refers it to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to November 30, 2010, the Veteran's service-connected migraine headaches are manifested by daily occurrences of painful headaches partially relieved by the medication Esgic, which more closely approximate characteristic prostrating attacks averaging one in 2 months over the last several months.

2.  As of November 30, 2010, the Veteran's service-connected migraine headaches are manifested by daily occurrences of painful headaches partially relieved by the  medication Propanolol, used in conjunction with Acetaminophen, which more closely approximate characteristic prostrating attacks occurring on average once a month over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation above 10 percent for migraine headaches prior to November 30, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

2.  The criteria for an evaluation above 30 percent for migraine headaches from November 30, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Codes 8100, 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the issue regarding the propriety of the initial staged ratings assigned by the agency of original jurisdiction for migraine headaches decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for higher initial (staged) evaluations for the service-connected migraine headaches that is at issue flows downstream from rating decision dated in June 2005, which initially established service connection for migraines, effective January 29, 2003.  The initial staged ratings assigned for migraine headaches are a 10 percent evaluation from January 29, 2003 to November 29, 2010; and a 30 percent evaluation from November 30, 2010 to the present.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial ratings for migraine headaches with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The relevant time period and evidence that must be addressed in the adjudication of the initial rating claims encompass the period from January 29, 2003 to the present.  See 38 C.F.R. § 3.400 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that private, Social Security Administration (SSA), and VA clinical records that pertain to the Veteran's treatment for migraine headaches for this period have been obtained and associated with the claims file.  The Board further notes that there has been adequate development of the evidence pertinent to the staged rating issues by VA, pursuant to VA's duty to assist a claimant in this regard.  All relevant outstanding medical records were obtained or otherwise subjected to a good faith effort on the part of VA to obtain.  The medical examinations conducted and treatment notes of record pertaining to the Veteran's migraine headaches provide sufficient clinical information to allow the Board to adjudicate the claim within the context of the applicable diagnostic rating criteria.  In this regard, the Board notes that the Veteran's representative contended that the most recent VA examination of the Veteran's headaches in November 2010 was inadequate in that it did not discuss the impact of the headaches on her employability or why there existed some apparent discrepancies in her reported symptoms as compared to the clinical findings presented in the examination report.  The Board finds that, contrary to the Veteran's assertion, the November 2010 report does include adequate discussion of impact of the migraines on her occupational capacity.  Furthermore, inasmuch as some discrepancies may exist between the Veteran's statements and the VA examiner's notes, there are still sufficient clinical findings for the Board to create a disability picture with which to adequately rate the Veteran and, as will be further discussed below, the criteria for a rating higher than the 30 percent rating assigned as of November 30, 2009 requires findings that are simply not present or otherwise indicated in the record, notwithstanding the discrepancies alleged by the Veteran.  The evidence of record is therefore deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lastly, the Board notes that in correspondence dated in October 2011, the Veteran affirmed that she had no further evidence to submit and requested that the Board adjudicate her appeal immediately.      

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claim for increased initial (staged) ratings for migraine headaches decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held in claims for a higher evaluation based on an initial grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which service connection was initially awarded.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased ratings - migraine headaches.

Migraine headaches are rated under the criteria contained in 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides for the following ratings:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, assign a 50 percent evaluation.

With characteristic prostrating attacks occurring on an average once a month over last several months, assign a 30 percent evaluation.

With characteristic prostrating attacks averaging one in 2 months over last several months, assign a 10 percent evaluation.

With less frequent attacks, assign a noncompensable evaluation.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

Prior to October 23, 2008, brain disease due to trauma was rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the Diagnostic Codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).

Otherwise, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Effective October 23, 2008, a major revision of Diagnostic Code 8045 was implemented to provide for rating impairment due to traumatic brain injury (TBI). The new rating criteria provides for the following:

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate Diagnostic Code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms:

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114 , if applicable.

Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified Facets of cognitive impairment and other residuals of TBI not otherwise classified
Level of impairment
Criteria
Memory, attention, concentration, executive functions
0
No complaints of impairment of memory, attention, concentration, or executive functions.

1
A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2
Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3
Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total
Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.
Judgment
0
Normal.

1
Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2
Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3
Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.
Code of Federal Regulations - Page 453 

Total
Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.
Social interaction
0
Social interaction is routinely appropriate.

1
Social interaction is occasionally inappropriate.

2
Social interaction is frequently inappropriate.

3
Social interaction is inappropriate most or all of the time.
Orientation
0
Always oriented to person, time, place, and situation.

1
Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2
Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3
Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total
Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.
Motor activity (with intact motor and sensory system)
0
Motor activity normal.

1
Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2
Motor activity mildly decreased or with moderate slowing due to apraxia.

3
Motor activity moderately decreased due to apraxia.

Total
Motor activity severely decreased due to apraxia.
Visual spatial orientation
0
Normal.

1
Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2
Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).

3
Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).

Total
Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.
Subjective symptoms
0
Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.
Code of Federal Regulations - Page 454 

1
Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2
Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.
Neurobehavioral effects
0
One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1
One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2
One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3
One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.
Communication
0
Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1
Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.
Code of Federal Regulations - Page 455 

2
Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3
Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total
Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.
Consciousness
Total
Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).



(a.)  Propriety of an initial 10 percent evaluation assigned for migraine headaches prior to November 30, 2010, and propriety of a 30 percent evaluation assigned for migraine headaches from November 30, 2010.

The Veteran's service treatment records indicate that she was injured after being struck in the head by her abusive husband during a domestic violence incident, with resulting loss of consciousness.  The Veteran related a history of onset of migraine headaches in service, with chronic recurring migraines thereafter.  By rating decision dated in June 2005, she was awarded service connection and a 10 percent evaluation for migraine headaches as a disabling chronic residual of her head injuries, effective January 29, 2003.

Evidence relating to the Veteran's migraine headaches includes the report of a March 2003 VA examination showing that she related a history of daily occurrences of migraines, which were aggravated by light, noise, and emotional stress.  The headaches were moderately but not completely relieved with regular use of Esgic - a prescribed medication specifically used for treatment of tension headaches.  She was diagnosed with migraines with aura with "mild to moderate functional loss due to pain."  The headache episodes lasted for several hours and sometimes accompanied by nausea and an aura that she perceived as flashing red lights.  On examination, she was able to balance on her heels and toes and displayed no loss of balance.

VA pharmacy records dated in May 2003 show that the Veteran was prescribed the medication Esgic for treatment of chronic headaches, which was to be taken orally once every four hours.

An August 2003 VA treatment note reflects that the Veteran reported waking up from sleep with a headaches every morning for the past two weeks. 

A September 2003 VA treatment note shows that the Veteran complained of episodic headaches that occurred "off and on" and that she inquired about obtaining stronger medication than Esgic when having the prescription refilled, stating that it was not working too well in relieving her symptoms.

An October 2003 VA neurologic examination shows that the Veteran complained of a 20-year history of chronic headaches occurring daily or every other day, with each episode lasting all day if not partially relieved with medication.  Headaches were aggravated by emotional stress, exposure to light and noise, and alcohol use.  Headache episodes occurred twice per day and reduced with medication.  Examination revealed intact cranial nerves, decreased affect, and intact cognitive functions but with inability to follow three-step commands.  The diagnosis was that her symptoms most likely represented tension headaches that appeared to be benign.

An October 2003 SSA disability examination report shows that the Veteran's physical state was not examined, but her mental and psychiatric state revealed a diagnosis of recurrent moderate major depressive disorder on Axis I, with mild mental retardation on Axis II and a notation of memory impairment.  No history of headaches or head injury was reported.

In a December 2003 decision, the SSA determined that the Veteran was disabled from work as of December 2001 due to musculoskeletal impairment of her right (major) upper extremity associated with a history of right rotator cuff injury.  Medical records associated with this decision reflect that the Veteran experienced fatigue and loss of energy as a side effect of pain medication prescribed to treat her right rotator cuff injury residuals.  No mention of her chronic headaches or their impact on her employability was shown in the SSA records or decision.  Neurological examination conducted in conjunction with her SSA claim in October 2003 show intact cranial nerves, intact recent and remote memory, and that she was alert and oriented on all spheres with appropriate mood and affect.  Sensory and motor examination revealed normal findings with symmetric reflexes and normal cerebellar function.

Oral testimony presented by the Veteran at an October 2004 DRO hearing shows, in pertinent part, that the Veteran experienced recurring headaches since service, sometimes accompanied by dizziness and nausea.

The report of a March 2005 VA neurologic examination shows that the Veteran complained of daily occurring headaches precipitated by emotional stress and anxiety.  The headache episodes would last all day and produced weakness, fatigue, dizziness, blurred vision, and functional loss.  The diagnosis was migraine headaches that were as likely as not due to her reported history of traumatic head injury in service.  Neurological examination revealed intact cranial nerves, good coordination, and symmetrical reflexes in the upper and lower extremities, bilaterally.  Examination of her skull and CT scan of her head revealed normal findings. 

An August 2008 VA primary care physician treatment note reflects that the Veteran's migraine headaches were stable and she was continued on her current prescription medication regimen to treat these headaches.

The report of a November 2008 VA neurological examination shows that the Veteran complained of daily occurring headaches with occasional nausea and dizziness precipitated by emotional stress and anxiety.  She treated her headaches with Esgic, which reportedly provided some measure of pain relief.  She denied having any associated weakness in her extremities accompanying her headaches.  By history, she indicated that in the past she went to a hospital emergency room twice to receive an injection (likely Imitrex - a migraine headaches medication), once in the previous year (2007) and in 2005 before that, which did not provide much relief.   The examiner noted in the report that the Veteran was not employed, but that her unemployed state was not because of her headaches.  Neurologic examination was normal with normal cranial nerves and no asymmetry, muscle weakness, or sensory abnormalities.  The diagnosis was anxiety-related muscle tension headaches which produced mild to moderate functional impairment.

The report of a January 2009 VA psychological examination shows that the Veteran's claims file and history were reviewed in conjunction with the examination by the clinician, who diagnosed the Veteran on Axis I with recurrent, mild major depressive disorder with anxiety.  Although the Veteran reported that her migraine headaches worsened her depressive symptoms, the examiner expressed his opinion in February 2009 that "[I am] not convinced [that] the veteran's depressive symptoms can be attributed to her migraines. . . in light of her history."

A May 2009 VA treatment note reflects that the Veteran complained of chronic headache pain.

The report of a September 2009 VA traumatic brain injury examination shows, in pertinent part, that the Veteran reported a history of head injury in service with subsequent chronic recurring migraine-type headaches that she experienced daily, with each episode lasting for three to four hours, precipitated by emotional stress and accompanied by blurred vision and photophobia.  The headaches were improved with Esgic medication.  She presented subjective complaints of intermittent disequilibrium, with episodes occurring at least once per day and lasting for several seconds.  She denied experiencing vertigo.  She stated that she has balance problems and that she fell at least four times in the past 12 months.  She also reported subjective left-sided weakness.  Her sleep was reportedly disturbed, with associated fatigue during waking hours.  Memory impairment was also reported.  On objective examination, she displayed no evidence of cerebellar impairment.  Her cranial nerves were intact and CT scan and MRI of her brain revealed normal findings.  The diagnosis was post-concussion headaches.

The report of a November 30, 2010 VA neurological examination shows that the Veteran complained of daily recurring headaches manifested by sharp pain and severe aching, particularly on the left side of her head and face, with each episode lasting up to four hours and prone to restarting.  Headaches were reportedly aggravated by light and noise.  She reported having lightheadedness, nausea, and that she saw aura effects (described as flickering lights) with her headaches.  The report reflects that she was now prescribed the medication Propanolol, used in conjunction with Acetaminophen, which she indicated was fairly effective in relieving her headaches.  No history of hospitalization for headaches was noted.  Migraines were objectively noted in the report to occur weekly in the past 12 months, with each episode lasting for hours and with  less than half of the migraine attacks being characterized as prostrating.  The migraines were treated with continuous medication.  She was note to have a normal mental status, intact cranial nerves, normal cerebellar examination, and no chorea symptoms (i.e., no dyskinesias or abnormal involuntary movement).  CT scan of her head revealed normal findings.  The diagnosis was migraine headaches whose occupational effects were decreased concentration ability due to pain but otherwise no effects on her usual daily activities.  

The Board has considered the applicability of Diagnostic Code 8045 to the facts of the case.  Under the old pre-October 23, 2008 version of Diagnostic Code 8045, the Veteran would not be permitted an evaluation above 10 percent absent a diagnosis of multi-infarct dementia associated with brain trauma.  As no post-traumatic dementia is clinically indicated, the old version of Diagnostic Code 8045 would not provide a basis for an initial evaluation above 10 percent for the Veteran's headaches, which are presently rated under Diagnostic Code 8100 using the criteria for migraines.

The version of Diagnostic Code 8045 that took effect on October 23, 2008, provides a revised and comprehensive list of criteria to assess impairment associated with traumatic brain injuries, which involve evaluating a brain injury under signs and symptoms falling under three categories: 

1.  emotional/behavioral
2.  physical
3.  cognitive/subjective

However, the new Diagnostic Code 8045 states that emotional/behavioral, physical, and cognitive/subjective aspects of the brain injury that are given a specific diagnosis should first be evaluated under the appropriate Diagnostic Code (i.e., for psychiatric disability, neurological disability, etc.).  Only in cases where there is no diagnosis of mental or physical disorder should the emotional/behavioral, physical, and cognitive/subjective aspects of the brain injury along ten facets: 

1.  memory, attention, concentration, executive functions
2.  judgment
3.  social interaction
4.  orientation
5.  motor activity
6.  visual-spatial orientation
7.  subjective symptoms
8.  neurobehavioral effects
9.  communication
10.  consciousness
   
The weight of the clinical evidence reviewed by the Board indicates that the Veteran's brain injury residuals are primarily manifested by chronic recurring headaches.  Notwithstanding her subjective accounts of weakness and imbalance, the medical evidence demonstrates no actual significant physical manifestations of neurological impairment due to head injury, as indicated by consistent findings of intact cranial nerves, normal CT and MRI study of her brain and skull, and good balance and coordination on objective examination.  Furthermore, clinical records indicate that there does not exist a causative relationship between her chronic headaches and her Axis I psychiatric diagnoses, or her diagnosed mild mental retardation.  Furthermore, the clinical evidence does not consistently demonstrate memory impairment, and where it does show such memory impairment, it is a subjective symptom reported by the Veteran and otherwise not definitively linked to her history of traumatic brain injury.  In view of the foregoing facts and discussion, the Board concludes that it is not appropriate to rate the Veteran's headaches under the version of Diagnostic Code 8045 implemented on October 23, 2008, as the constellation of symptoms contemplated by this Code are not clinically represented as manifestations of her present residuals of a post-traumatic head injury.

Thusly, the Board finds that it is appropriate to rate the Veteran's service-connected headaches under Diagnostic Code 8100 for migraines.  The evidence indicates that prior to November 30, 2010, her chronic migraines are manifested by daily occurrences of painful headaches that are partially relieved and controlled with daily oral doses of medication specifically prescribed for treatment of chronic headaches.  The clinical evidence indicates that the occupational impact of these headaches is no more than moderately disabling.  Reviewed as a whole, the clinical evidence for the period prior to November 30, 2010 presents a disability picture that more closely approximates the criteria for a 10 percent evaluation for migraines manifested by characteristic prostrating (i.e., incapacitating) attacks averaging one in 2 months.  38 C.F.R. § 4.7 (2011).  The Board does not find that the objective demonstrates a disability picture that more closely approximates a level of impairment reflected by a 30 percent evaluation for chronic headaches manifested by characteristic prostrating attacks occurring on an average of once per month until November 30, 2010, when a VA neurological examination conducted on this date shows that the Veteran required prescription of a new medication, Propanolol, used in conjunction with Acetaminophen, to treat her headaches.  This prescription of a new and stronger medication regimen involving two medications indicates an increase in severity of her headaches, requiring a change from her prior prescription regimen using Esgic.  As such, the 30 percent evaluation under Diagnostic Code 8100, which was assigned effective November 30, 2010, appropriately reflects this increase in severity of the Veteran's migraine headaches.  However, assignment of the next higher evaluation of 50 percent is not warranted, as the objective evidence does not demonstrate migraines of such severity as to produce severe economic inadaptability.  The clinical evidence has demonstrated that throughout the relevant time period, the Veteran's migraines produce no more than moderate occupational impairment due primarily to reduced ability to mentally concentrate due to pain.  Otherwise, the headaches do not appear to play a significant role in her current unemployed status as the SSA has determined that her disabled state is due to her right shoulder disability.  Furthermore, the November 2008 VA examiner has expressly stated that the Veteran's unemployed state was not due to her headaches.

In view of the foregoing discussion, the Board concludes that the evidence as a whole does not support the assignment of an initial evaluation above 10 percent for the Veteran's migraine headaches for the period from January 29, 2003 to November 29, 2010, nor does it support the assignment of an evaluation above 30 percent for migraine headaches for the period from  November 30, 2010, onwards.  Her appeal is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this case, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

(b.)  Extraschedular consideration.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected migraine headaches, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards contemplated in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Furthermore, the clinical evidence does not demonstrate that treatment of her migraines required frequent hospitalization.  In this regard, her reported emergency room visits for injections of migraine medication are not indicated to have involved inpatient hospitalization.  The Board thus concludes that the level to which the Veteran is impaired by her service-connected migraine headaches for the separate time periods at issue is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for migraine headaches under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation greater than 10 percent for migraine headaches prior to November 30, 2010 is denied.

An evaluation greater than 30 percent for migraine headaches from November 30, 2010 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


